Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a training method of a neural network for implementing image style transfer. The closest prior art, Dundar et al. (USPAP       2019/0244,060), shows a similar system, in which, acquiring a first training input image and a second training input image; inputting the first training input image to the neural network; performing a style transfer process on the first training input image by using the neural network, so as to obtain a training output image (Please note, paragraph 0150. As indicated the first sets of photorealistic images, predicted recognition data, synthetic images, and ground truth recognition data may then be processed by the style transfer neural network model 610 to produce a second set of stylized synthetic images for pairing with the ground truth recognition data to create a second stylized synthetic training dataset. In an embodiment, multiple iterations of generating stylized synthetic images by the style transfer neural network model 610 , followed by training the recognition neural network model 620, and then generating predicted recognition data for the photorealistic images by the trained recognition neural network model 620 are completed). However, Dundar et al. fail to address: “for based on the first training input image, the second training input image and the training output image, calculating a loss value of parameters of the neural network through a loss function and modifying the parameters of the neural network according to the loss value, in a case where the loss function satisfies a predetermined condition, obtaining a trained neural network, and in a case where the loss function does not satisfy the predetermined condition, continuing to input the first training input image and the second training input image so as to repeatedly perform the above training process, wherein the loss function comprises a weight-bias-ratio loss function”. These distinct features have been added to the sole independent claim and renders it allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386. The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. 
For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


















/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Friday, May 20, 2022